Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Yearly Report of Zhong Sen International Tea Company (the “Company”) on Form 10-K for theyear endingMay 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Binquan Zhang, ChiefFinancial Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Yearly Report on Form 10-K for theyear endingMay 31, 2009, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Yearly Report on Form 10-K for theyear endingMay 31, 2009, fairly presents, in all material respects, the financial condition and results of operations of Zhong Sen International Tea Company. Date: July23, 2009 /s/ Binquan Zhang Binquan Zhang Chief Executive Officer
